DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 20 are cancelled. Therefore, claims 12-19 and 21-30 are currently pending in this application. 
Information Disclosure Statement
    The information disclosure statements (IDS) submitted on January 12, 2022, are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with LAWRENCE A VILLANAUEVA, on February 01, 2022.
The specification has been amended as follows: 
On page 6, paragraph [0019], please, 
delete “4A – 4M”  and 
insert --- 4A – 4N ---- 

Response to the Notice to File Corrected Application Papers
The response to the Notice to File Corrected Application Papers that included replacement drawing were received on January 12, 2022 and entered into the application.

Reasons for Allowance 
The present invention is drawn to a method of suing products depicted in claim 12, represented by compound A – compound L. The methods of using the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is the product Database Pubchem compound 4.  However, the prior art fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed invention. None of the published methods of using the products anticipated, or rendered obvious, the methods of using the products as described in this application. 
Therefore, claims 12-19 and 21-30 are allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 4:00PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626